                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION


ANGELA F. CARROLL,                          )
           Plaintiff,                       )
                                            )              JUDGMENT
                      v.                    )
                                            )              No. 7:17-CV-215-KS
NANCY A. BERRYHILL,                         )
Acting Commissioner of Social Security      )
Administration,                             )
              Defendant.                    )
                                            )

DECISION BY THE COURT.


IT IS ORDERED, ADJUDGED AND DECREED the court denies the Plaintiff’s Motion for
Judgment on the Pleadings [DE-23] , grants the Defendant’s Motion for Judgment on the Pleadings
[DE-27] and AFFIRMS the Commissioner’s decision.


This judgment filed and entered on 2/26/2019, with electronic service upon the following:

Jonathan Miller
Plaintiff’s counsel

Elisa Donahoe
Wanda Mason
Defendant’s counsel


                                                   PETER A. MOORE, JR.
                                                   CLERK, U.S. DISTRICT COURT


February 26, 2019                                  /s/ Shelia D. Foell
                                                   Deputy Clerk of Court
